ACCEPTED
                                                                                          05-14-01200-CR
                                                                                FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                      3/2/2015 3:14:07 PM
                                                                                               LISA MATZ
                                                                                                   CLERK

                                No. 05-14-01200-CR

                                                                    FILED IN
                                                             5th COURT OF APPEALS
PAUL BRANID DENNIS                         §       IN THE COURTDALLAS,    TEXAS
                                                                  OF APPEALS
                                                             3/2/2015 3:14:07 PM
V.                                         §         FOR THE FIFTH    DISTRICT
                                                                   LISA MATZ
                                                                     Clerk
STATE OF TEXAS                             §              OF TEXAS AT DALLAS

      MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                            BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, the Appellant, and requests this Court extend the time for

filing an opening brief from March 12, 2015 to April 11, 2015, pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 38.6(d).

(A)    The deadline for filing Appellant’s brief is currently March 12, 2015.

(B)    The length of extension sought is thirty (30) days.

(C)    The facts relied on to reasonably explain the need for an extension include

the undersigned having several briefs due ahead of this one, and having filed briefs

in the following cases since the record was filed in this case:

       Cause No. 05-14-00784-CR, Hall v. State; and
       Cause No. 05-14-00517-CR, Lindsey v. State.

(D) Appellant has not requested or been granted a previous extension.

       WHEREFORE, Appellant requests this Court extend Appellant’s deadline to

file an opening brief to April 11, 2105.
                                                  Respectfully submitted,


                                                  /s/ Riann C. Moore
Lynn Pride Richardson                             Riann C. Moore
Chief Public Defender                             Assistant Public Defender
Dallas County, Texas                              State Bar No. 24050279
                                                  Frank Crowley Courts Building
                                                  133 N. Riverfront Blvd., LB-2
                                                  Dallas, Texas 75207-4399
                                                  (214) 653-3550 (phone)
                                                  (214) 653-3539 (fax)

                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Division), 133 N.
Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by electronic service on
March 2, 2015.

                                                  /s/ Riann C. Moore
                                                  Riann C. Moore




                                        2